Citation Nr: 9904704	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  94-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from December 1952 to 
March 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) April 1993 rating decision which 
declined to reopen his claim of service connection for 
bilateral pes planus.

A review of the record reveals that service connection for a 
"foot condition" was previously denied by January 1963 RO 
rating decision, but no timely appeal therefrom was filed.  
While the RO declined to reopen the veteran's claim in April 
1993, in a November 1993 rating decision and subsequent 
statement of the case and supplemental statements of the 
case, the issue on appeal was styled specifically 
"entitlement to service connection for bilateral pes 
planus."  However, the rationale for the RO's continued 
denial of the claim appears to be that new and material 
evidence has not been submitted in support thereof (since 
January 1963).  Pursuant to Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), the Board must 
make its own determination as to whether new and material 
evidence has been submitted to reopen the claim.  The Board 
also notes that, in January 1963, service connection was 
denied for a "foot condition," which encompasses the 
recently diagnosed bilateral pes planus.  Accordingly, the 
issue now on appeal is as listed on the title page above.


FINDINGS OF FACT

1.  Service connection for bilateral foot disability (pes 
planus) was denied by January 1963 RO rating decision; the 
veteran was notified of that decision and his appeal rights, 
but he failed to file a timely notice of disagreement 
therewith.

2.  Evidence submitted in support of his application to 
reopen a claim of service connection for bilateral pes planus 
since the January 1963 RO rating decision is new, relevant 
and probative of the issue at hand.  


CONCLUSION OF LAW

Evidence submitted since the January 1963 RO rating decision 
denying service connection for bilateral foot disability (pes 
planus) is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, service connection for bilateral foot 
disability (pes planus) was denied by January 1963 RO rating 
decision based on a finding that the veteran's foot 
disability (bilateral pes planus) existed prior to active 
service, and were not incurred or aggravated during service.  
An appeal from that decision was not filed within one year of 
notification thereof by letter dated in February 1963.  
Accordingly, the January 1963 rating decision became final, 
is not subject to revision on the same factual basis, and may 
only be reopened upon submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Evidence is new and material if it was not previously 
submitted to agency decision makers and bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that the U.S. Court of Veterans Appeals (Court) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Colvin, the Court determined with respect to the 
nature of the evidence which would justify reopening of a 
claim on the basis of new and material evidence that there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  Id., 
1 Vet. App. at 174.  Instead, in light of the holding in 
Hodge, the Board will analyze the evidence submitted in this 
case strictly according to the language of 38 C.F.R. 
§ 3.156(a).

Evidence considered by the RO in January 1963 consisted of 
the veteran's service medical records which reveal a 
diagnosis of 2nd degree pes planus on service entrance 
medical examination in December 1952.  A March 1953 Report of 
Board of Medical Survey reveals that he received inpatient 
treatment for painful feet in March 1953.  According to his 
own statement, he had painful feet "all of his life" and 
was unable to perform work requiring long periods of walking 
or standing.  During service, he reportedly began to 
experience "constant" pain in his feet when marching or 
engaging in any physical activity; his symptoms were not 
alleviated by medical treatment or shoe inserts.  The 
conclusion of the medical board was that his disability was 
not incurred or aggravated in service, and that he was unfit 
for continued service because of the foot disability.

A January 1962 report of physical examination reveals, in 
pertinent part, that the veteran had a history of painful 
lower extremities.  At the time of the examination, 3rd 
degree pes planus was diagnosed.

Evidence submitted since the January 1963 RO rating decision 
denying service connection for bilateral foot disabilities 
consists of October 1974 VA orthopedic examination report, 
showing a report of long history of bilateral pes planus and 
problems with his feet when walking.  On examination, pes 
planus, relatively asymptomatic in the past 2 years, was 
diagnosed (the diagnosis was supported by radiographic 
evidence showing a moderate loss of longitudinal arches and 
subarticular sclerosis of the talonavicular joints).

Social Security Administration (SSA) records, dated in May 
1974 and May 1982, reveal that the veteran was disabled, for 
SSA disability benefit purposes, since 1974 due to various 
health impairments.  However, the SSA records do not indicate 
any report or findings referable to any symptomatology 
involving his feet.

Medical records from the Suburban Internal Medicine Group, 
dated in June 1982, reveal, in pertinent part, that the 
veteran had a history of arthritis in the joints of his feet 
and experienced pain associated therewith.  On examination, 
the affected joints were swollen, but there was no evidence 
of tenderness or redness.  

VA outpatient treatment records from March 1981 to July 1993 
reveal, in pertinent part, intermittent treatment associated 
with pain, swelling, and inflammation in the veteran's left 
foot.  On numerous occasions during treatment, calcaneal 
bursitis of the left foot was diagnosed.  

Medical records from the Parkland Memorial Hospital from 
September 1991 to October 1993 reveal intermittent treatment 
associated with the veteran's reports of left ankle pain.

Lay statements from the veteran's brothers, sisters, friends, 
and a former employer, all of whom have known him since 
before his entrance into active service, submitted in October 
1993, April 1994 and March 1996, reveal, essentially, that he 
never experienced any symptomatology or problems with his 
feet prior to active service.  Before service, he reportedly 
worked long hours standing and walking on his feet and never 
missed any time off work because of his feet.  

At a February 1994 RO hearing, the veteran testified that he 
worked on his feet since early childhood, but never 
experienced any problems with the feet and never received any 
medical treatment for any foot symptomatology prior to 
enlistment in the Navy.  He indicated that, when he joined 
the service, he intended to make a career out of it, but 
during the initial weeks in training, he developed recurrent 
pain and discomfort involving his left foot and ankle.  
Reportedly, he received medical treatment due to foot 
disability in service, and he was released from service after 
he signed "papers" whereby he agreed not to pursue any 
claims against the service in relation to his foot 
disabilities.  Because he signed the "papers," he believed 
he was not able to file a claim of service connection for 
foot disabilities for many years after service separation, 
despite ongoing, increasing foot symptomatology.  

At the February 1994 hearing, the veteran's spouse testified 
that she knew him prior to his period of active service, and 
that he did not exhibit any foot symptomatology prior to 
service.  Reportedly, his foot problems were evident 
immediately after his separation from service.  She indicated 
that they were engaged before he enlisted in the Navy and 
were married shortly after his separation therefrom.

At a May 1996 Travel Board hearing, the veteran testified 
that he did not experience any problems with his feet prior 
to active service.  Shortly after joining the Navy, he 
developed foot pain and swelling as a result of extensive 
marching, and he spent his last 6 weeks in service in a 
hospital due to his feet.  Reportedly, he continued to 
experience foot symptomatology, including pain, swelling, and 
discomfort, since service separation, gradually increasing in 
severity over the years, but due to information he received 
at the time of service separation, he believed that he was 
not able to file a claim of service connection for foot 
disabilities; only recently did he learn that he was in fact 
able to file such a claim.  

At the May 1996 hearing, the veteran's spouse testified that 
they were engaged prior his service entrance and were married 
shortly after his service separation.  She indicated that he 
danced very frequently and worked long hours on his feet 
before service and never experienced any foot problems, but 
shortly after his service separation, it was clear that he 
experienced pain and swelling of his feet, and was unable to 
engage in activities as he did prior to service.  

On VA orthopedic examination in November 1996, including a 
review of the claims folder, the veteran described 
experiencing pain, swelling, and instability involving his 
left foot and ankle, and using a cane for ambulation.  He 
stated that his left foot symptomatology existed since the 
time he was in service, gradually increasing in severity.  
Reportedly, he filed his claim so many years after service 
separation as he learned only recently that he was able to 
file such a claim.  On examination, moderately severe 
bilateral pes planus was indicated, but there was no evidence 
of swelling or effusion.  Congenital/developmental/hereditary 
pes planus, bilateral, was diagnosed.  The examiner opined 
that "the military service may have exacerbated [the 
veteran's] symptoms, perhaps even greater in the left foot 
than in the right," but the examiner did not find "any 
clinical or objective evidence that [the veteran] aggravated 
the pes planus in the left foot producing any objective 
clinical abnormalities."

Based on the foregoing, the Board finds that evidence 
submitted since the January 1963 RO rating decision is new, 
relevant and probative of the issue at hand, and the claim of 
service connection for bilateral foot disabilities is 
therefore reopened.  In particular, the newly submitted 
clinical evidence shows medical treatment associated with 
foot symptomatology and a current diagnosis of bilateral foot 
disabilities on VA medical examination in November 1996.  
Moreover, numerous lay statements, discussed above, together 
with the credible testimony of the veteran and his spouse in 
February 1994 and May 1996 indicate that he did not 
experience any problems with his feet until he was required 
to perform extensive marching in service.  Finally, the VA 
examiner's November 1996 medical conclusion suggests that the 
veteran's current foot disabilities could have been 
aggravated during active service.  Thus, the newly submitted 
evidence is new, material and probative of the issue at hand, 
and must be considered in order to fairly decide the merits 
of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted in support of 
the claim of service connection for bilateral pes planus, and 
the claim is reopened.


REMAND

The veteran's service medical records indicate that pes 
planus existed prior to active service and was not aggravated 
during such service; they reveal that his foot 
symptomatology, including pain and swelling, necessitated 
inpatient medical treatment and eventually resulted in his 
discharge from service.  This evidence of pre-service foot 
pathology is supported by the recent diagnosis on VA 
orthopedic examination of congenital/developmental/hereditary 
(i.e., existing at birth) pes planus, bilaterally, despite 
the other lay hearing testimony suggesting otherwise.  

Although the veteran did not file a claim of service 
connection for his foot disability (pes planus) until many 
years after his service separation, he has indicated, 
repeatedly, that he was under the erroneous impression that 
he was unable to do so.  Moreover, the November 1996 medical 
opinion expressed by a VA examiner suggests that the 
veteran's foot disabilities may have been "exacerbated" by 
active service.  The Board notes that such opinion is too 
vague and inconclusive for the purpose of establishing 
service connection and requires further clarification; a 
conclusion that symptoms may have been exacerbated by service 
implies that such symptoms may or may not have undergone 
increase in disability in service (i.e., in-service 
aggravation).  However, the examiner also indicated, in 
November 1996, that the veteran's pes planus was congenital, 
developmental, and hereditary in nature, which clearly 
indicates that it was present prior to service (but may not 
have become symptomatic until active service).  Thus, the 
Board needs further clarification concerning the nature and 
etiology of the veteran's present pes planus.  See Suttmann 
v. Brown, 5 Vet. App. 127, 137 (1993).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should forward the veteran's 
claims folder to the VA examiner who 
conducted the November 1996 orthopedic 
examination, if available, (otherwise to 
another VA physician) for clarification 
of the etiology of the veteran's 
bilateral pes planus.  The claims folder 
must be made available to the examiner 
for review in conjunction herewith.  Any 
testing and/or clinical studies, deemed 
necessary, should be scheduled and 
performed.  The examiner is requested to 
assess whether it is as likely as not 
that the veteran's congenital pes planus 
underwent any permanent increase in 
disability during service (aggravation) 
and, if so, whether such permanent 
increase in disability during service was 
beyond the natural progress of the 
disease.  The rationale for such 
assessment should be explained.  If the 
foregoing cannot be determined, the 
examiner should so state for the record.

2.  The RO should carefully review the 
evaluation report to ensure compliance 
with this remand.  If any development 
requested above has not been furnished, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

